Citation Nr: 1114691	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-44 134	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peptic ulcer disease.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3.  Entitlement to service connection for a respiratory disability (characterized as emphysema).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Although the Veteran initially requested a Travel Board hearing when he perfected his appeal in December 2004, he failed to report for this hearing when it was scheduled in July 2007.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

It appears that, during the pendency of this appeal, the Veteran moved first to the jurisdiction of the RO in Albuquerque, New Mexico, and later to the jurisdiction of the RO in White River Junction, Vermont.  Because it appears the Veteran currently lives within the jurisdiction of the RO in White River Junction, Vermont, that facility retains jurisdiction over this appeal.

In January 2008, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issue of entitlement to service connection for a respiratory disability (characterized as emphysema) is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has residuals of peptic ulcer disease which originated during active service.

2.  The Veteran's current carpal tunnel syndrome of the left wrist is not attributable to active service.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Carpal tunnel syndrome of the left wrist was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the disposition of the peptic ulcer claim, any deficiency in VA's duty to notify or assist the Veteran is harmless.

In letters issued in September 2003, February 2008, and in August 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his carpal tunnel syndrome claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the February 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate a claim of service connection was provided to the Veteran and his service representative in September 2003 prior to the currently appealed rating decision issued in February 2004; thus, this notice was timely.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he failed to report for his Board hearing when it was scheduled.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records, including the SSA decision awarding him SSA disability benefits, also have been obtained and included in the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  The Board notes in this regard that, in a November 2010 Post-Remand Brief, the appellant's service representative contended that the VA examinations provided to the Veteran in November 2009 and in January 2010 were inadequate because neither of the VA examiners had reviewed the claims file prior to offering their opinions concerning the contended causal relationship between the carpal tunnel syndrome of the left wrist and active service.  At the Veteran's November 2009 VA examination, the VA examiner stated that he had reviewed the Veteran's chart, obtained a complete medical history from the Veteran, reviewed his service treatment records, and discussed the Veteran's complete medical history with him.  After reviewing this examination report, the Board finds that the VA examiner in November 2009 was "informed of the relevant facts" concerning the Veteran's in-service and post-service medical history related to his claimed peptic ulcer disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Contrary to the assertions of the Veteran's service representative, a review of the VA examination report dated in January 2010 shows that the VA examiner who conducted this examination clearly stated in the report that he had reviewed the Veteran's claims file.  Both of these examination reports are thorough and provide competent, non-speculative medical evidence concerning the disabilities at issue in this case.  Thus, the Board finds that both of these examination reports are adequate for purposes of adjudicating the claims.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes), and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent evidence, other than the Veteran's statements, which indicates that either peptic ulcer disease or carpal tunnel syndrome of the left wrist may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  Thus, the Board finds that additional examinations are not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred peptic ulcer disease and carpal tunnel syndrome of the left wrist during active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including peptic ulcer disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence is in equipoise regarding the Veteran's claim of service connection for peptic ulcer disease.  The Veteran's service treatment records show that he denied any relevant medical history and clinical evaluation was normal at his enlistment physical examination in February 1969.  In April 1971, it was noted that the Veteran had a positive x-ray for duodenal ulcer.  An "Abstract of Medical History" included in the Veteran's service treatment records shows that he was treated for a duodenal ulcer in March and April 1971.  In July 1971, it was noted that an x-ray showed some duodenal bulb scarring but no evidence of an ulcer crater.  The Veteran was advised to use Maalox at appropriate intervals.  At his separation physical examination (which is undated), clinical evaluation was normal although it was noted that the Veteran had a past history of peptic ulcer disease which had been bothering him with some heartburn lately.
 
Following service separation in March 1973, the Veteran next was treated for peptic ulcer disease when he was hospitalized for treatment of this disease in January 1992, or almost 19 years later.  He was hospitalized in January 1992 for complaints of vomiting for several days prior to his admission.  He also complained of abdominal cramping with pain in the lower abdomen.  He reported a long history of peptic ulcer disease since 1978.  It was noted that he had been hospitalized previously for peptic ulcer disease.  Physical examination on admission showed a diffusely tender abdomen and active bowel sounds.  Abdominal films showed bowel gas pattern of paralytic ileus.  The final diagnoses included exacerbation of peptic ulcer disease.

On VA examination in June 1994, the Veteran complained of at least 3 severe flare-ups of a duodenal ulcer problem with severe epigastric abdominal pain associated with severe pyrosis in the previous 12 months.  He also reported experiencing weakness, nausea, and vomiting associated with the abdominal pain and pyrosis.  He denied experiencing any tarry stools in the previous 12 months.  He reported that he began having episodes of epigastric abdominal pain associated with pyrosis in 1971 and was diagnosed as having a duodenal ulcer during active service.  He also reported being hospitalized for treatment of a duodenal ulcer since service.  Objective examination showed his abdomen was soft to palpation, no organomegaly or masses, normal bowel sounds to auscultation, minimal tenderness in the epigastric area on palpation, and unremarkable rectal examination.  The Veteran denied any problems with hematemesis or melena.  An upper gastrointestinal series showed deformity of the duodenal bulb consistent with the presence of sequelae of peptic ulcer disease and acute inflammatory changes.  The diagnoses included duodenal ulcer, not found at present, and marked deformity of the duodenal bulb consistent with the presence of sequelae of peptic ulcer disease.

On VA outpatient treatment in May 2003, the Veteran's complaints included peptic ulcer disease.  He reported that his peptic ulcer disease first was noticed in the 1970's while he was on active service.  The assessment included a history of peptic ulcer disease.

In April 2004, the Veteran's complaints included abdominal pain which "comes and goes" and associated with a mass.  He stated that this pain was not relieved by medication.  Objective examination showed a soft, non-distended abdomen that was mildly tender to palpation in the right lower quadrant, a palpable fullness in the right lower quadrant, and normo-active bowel sounds.  The assessment included abdominal pain and mass.  A computerized tomography (CT) scan of the Veteran's abdomen was ordered.

VA CT scan of the Veteran's abdomen in May 2004 showed a 3.9 centimeter (cm) aneurysm of the distal abdominal aorta but not other significant abnormality.

On VA examination in November 2009, the Veteran complained of some abdominal pain about once a month but no significant nausea, vomiting, or symptoms of obstructive-type disease.  The VA examiner stated that he had reviewed the Veteran's chart, discussed the Veteran's medical history with him, and obtained a complete medical history from the Veteran.  This examiner noted, " In truth, there seems to be little argument about the facts, both in reviewing the chart and in discussing the issue of his peptic ulcer disease with [the Veteran]."  He noted the Veteran's in-service x-ray with evidence of duodenal bulb scarring.  The Veteran reported that, at that time, he experienced some abdominal pain and had been evaluated during service.  The VA examiner noted that, following this in-service evaluation, there was no evidence of active disease but there was a deformed duodenal bulb.  The Veteran also reported that, following service separation, he had been hospitalized several times for abdominal pain in the late 1980's and early 1990's.  The Veteran reported further that he had done very well clinically since the early 1990's.  He took an H2 blocker on a daily basis with good control of his symptoms.  He had not been readmitted for abdominal pain or ulcer disease over the previous 15 years or so.  He also could not recall any recent esophagogastroduodenoscopy (EGD) or upper gastrointestinal series.  

Physical examination showed his weight generally had been stable, positive bowel sounds, a generally soft abdomen, some very mild tenderness to palpation, and no organomegaly.  The VA examiner stated that it was not clear how acute the Veteran's peptic ulcer disease was during active service.  He also stated that the Veteran certainly had abdominal pain and x-rays showed some deformity of the duodenal bulb but this could be consistent with a chronic process or perhaps even pre-dated active service.  Even assuming that the Veteran had some active peptic ulcer disease during service, the VA examiner concluded that he did not have any particularly active peptic ulcer disease at this examination.  He noted that the Veteran had not had any significant difficulties with his abdomen in the previous 15 years.  He also noted a gap of 7 years between the Veteran's separation from active service and his first post-service complaints of abdominal pain.  The VA examiner concluded that there was no evidence of active peptic ulcer disease at this examination nor at any time in the recent past.

The service treatment records show the Veteran had X-ray evidence of peptic ulcer disease.  Although there is a lengthy gap between service and when the Veteran next sought treatment in 1992, he has offered his own account of continuity of symptoms, the credibility of which the Board has no reason to doubt.  When he was examined by VA in June 1994, his past peptic ulcer disease was not symptomatic, but he did have marked deformity of the duodenal bulb consistent with the presence of the sequelae of peptic ulcer disease.

The Board notes that the November 2009 examiner focused on whether the Veteran currently had active peptic ulcer disease.  Given the documented presence of duodenal bulb deformity attributed to the past peptic ulcer disease, the Board finds there is sufficient evidence of a current residual disorder.  The Board finds the November 2009 examiner's reasoning to be unpersuasive.  

Given the evidence of peptic ulcer disease in service, the Veteran's credible account of symptoms since that time, and the current evidence of a residual disorder, the Board finds that the evidence is in equipoise.  Service connection for peptic ulcer disease is granted.

The Board, however, finds that the preponderance of the evidence is against the Veteran's claim of service connection for carpal tunnel syndrome of the left wrist.  The Veteran's service treatment records show that, at his enlistment physical examination in February 1969, clinical evaluation was normal except for a left wrist scar.  The Veteran reported that he was in good health and denied all relevant medical history.  His service treatment records show no complaints of or treatment for carpal tunnel syndrome of the left wrist at any time during active service.  At his separation physical examination (which is undated), clinical evaluation was unchanged from his enlistment physical examination and again showed only a left wrist scar.  It appears that, following his service separation in March 1973, the Veteran first complained of carpal tunnel syndrome of the left wrist in April 2003, or more than 30 years later.  

The post-service medical evidence shows that, although the Veteran has been treated for carpal tunnel syndrome of the left wrist since April 2003, his current carpal tunnel syndrome of the left wrist is not related to active service.  On private outpatient treatment in April 2003, the Veteran reported that he had been diagnosed as having carpal tunnel syndrome of the left wrist.  Objective examination showed strong and equal grip strength bilaterally although there was decreased grip strength in the left wrist secondary to pain.  The assessment included carpal tunnel of the left wrist.

In September 2003, it was noted that the Veteran had a positive Tinel's sign at both carpal tunnels and Phalen's sign also was positive for reproduction of hand paresthesias bilaterally.  There were no skin trophic or color changes present.  The Veteran's ulnar nerves were hypermobile in the ulnar grooves and partially subluxed with flexion bilaterally.  There were no palpable masses along the ulnar or median nerves.  The impressions included probable bilateral, left greater than right, carpal tunnel syndrome.  

In March 2004, the Veteran complained that he continued to drop things.  It was noted that the Veteran had carpal tunnel and was being considered for surgery.  Objective examination showed decreased grip strength in both hands secondary to pain although there was no obvious joint swelling of any extremity.  The assessment included bilateral carpal tunnel.

On VA examination in June 2004, the Veteran's complaints included wrist pain and relative weakness of both hands since at least 1995 when he was working as a truck driver delivering mail.  He reported having a great deal of difficulty pouring a glass of milk from a gallon job and trouble even holding his coffee cup.  It was noted that the Veteran's left carpal tunnel syndrome was somewhat worse because he had a left ulnar entrapment at the elbow which had been surgically repaired 1 month earlier.  He reported that, following surgery, he continued to experience numbness and tingling in the fourth and fifth left digits.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  Physical examination showed Phalen's and Tinel's signs mildly positive at both wrists, a loss of 2-point tactile in the left third and fourth digits.  Grip was fair.  The impressions included bilateral, left greater than right, carpal tunnel syndrome.

On VA examination in January 2010, the Veteran complained of chronic gradual-onset carpal tunnel syndrome of the left wrist which had begun in 2002.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported that he experienced left hand weakness and numbness.  Physical examination showed full strength in all digits of the left hand and no motor function impairment, decreased sensation in the first dorsal web space, full reflexes, no muscle atrophy or abnormal muscle tone or bulk, and no nerve disorders affecting any joints.  Tinel's sign was absent at left wrist and left elbow.  Phalen's test was positive for increasing numbness and pain.  Nerve conduction studies and electromyograph (EMG) showed mild carpal tunnel syndrome on the right only, moderate left ulnar compressive neuropath at the elbow, mild tarsal tunnel syndrome bilaterally, and no evidence of polyneuropathy, paralysis, neuritis, or neuralgia.  

The VA examiner concluded that it was less likely than not that any left carpal tunnel syndrome was related to or caused by active service.  The rationale was that the Veteran himself reported that left carpal tunnel syndrome was not noted or treated during active service, although he contended that in-service manual labor could have contributed to this problem.  The VA examiner noted that electrodiagnostic testing did not document left carpal tunnel syndrome but instead showed left ulnar compressive neuropathy at the elbow.  He concluded that the Veteran's clinical exam was consistent with residual ulnar nerve symptoms despite surgical decompression.  The diagnoses included left ulnar neuropathy associated with left carpal tunnel syndrome and nerve dysfunction.

The Board acknowledges the Veteran's continuing complaints of left wrist pain.  The objective medical evidence does not indicate, however, that the Veteran's carpal tunnel syndrome of the left wrist is related to active service such that service connection is warranted for this disability.  The Board observes in this regard that, although carpal tunnel syndrome of the left wrist was noted on VA examination in June 2004, no carpal tunnel syndrome was noted at his most recent VA examination in January 2010.  In any event, the VA examiner determined in January 2010 that any left carpal tunnel syndrome was not related to active service because nothing had been shown in service and current electrodiagnostic testing did not show the presence of left carpal tunnel syndrome which could be attributed to active service.  There is no competent opinion of record contrary to the VA examiner's negative nexus opinion in January 2010.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his carpal tunnel syndrome of the left wrist to active service.  Accordingly, the Board finds that service connection for carpal tunnel syndrome of the left wrist is not warranted.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of carpal tunnel syndrome of the left wrist have been continuous since service.  He asserts that he continued to experience symptoms relating to the left wrist (pain and decreased grip strength) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of carpal tunnel syndrome of the left wrist after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of carpal tunnel syndrome of the left wrist since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of carpal tunnel syndrome.  Specifically, the service separation examination report reflects that the Veteran was examined and, with the exception of a scar, his left wrist was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to carpal tunnel syndrome of the left wrist for several decades following active service.  The Board again emphasizes the multi-year gap between discharge from active duty service (1973) and initial reported symptoms related to carpal tunnel syndrome of the left wrist in April 2003 (a 30-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

During the recent VA compensation claim, the Veteran reported the onset of carpal tunnel syndrome of the left wrist to different times.  Specifically, the Veteran reported on VA examination in June 2004 that his wrist pain had begun in 1995, or more than 2 decades after his service separation in 1973.  He subsequently reported on VA examination in January 2010 that his carpal tunnel syndrome had begun in 2002, nearly 3 decades after service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation for the left wrist disorder.

As the preponderance of the evidence is against the Veteran's claim of service connection for carpal tunnel syndrome of the left wrist, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for peptic ulcer disease is granted.

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied.


REMAND

The Veteran also contends that he incurred a respiratory disability (characterized as emphysema) during active service.  The Veteran has contended that various in-service exposures to asbestos and lead paint fumes contributed to or caused his respiratory disability (characterized as emphysema).  In a January 2008 remand, the Board directed that the Veteran should be scheduled for VA respiratory examination.  The Board observes that the Veteran reported for VA respiratory examination in October 2009 and, following this examination, the VA examiner provided a negative nexus opinion concerning the contended causal relationship between a respiratory disability (characterized as emphysema) and active service.  The Veteran's service representative subsequently contended in a November 2010 Post-Remand Brief that the October 2009 VA examination report was inadequate because the VA examiner had not reviewed the Veteran's claims file prior to offering his negative nexus opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in September 2010 without complying with the January 2008 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in White River Junction, Vermont, and ask the VA clinician who conducted the Veteran's VA respiratory examination on October 21, 2009, to provide an addendum to this examination report.  The claims file must be provided to the examiner for review.  In his addendum, the examiner should state whether he has reviewed the Veteran's claims file and whether, in light of this claims file review, the nexus opinion which he provided in October 2009 has changed.  If this nexus opinion has not changed, then the VA examiner should state this in his addendum.  

2.  If, and only if, the VA examiner who conducted the Veteran's VA respiratory examination on October 21, 2009, is not available, then schedule the Veteran for appropriate VA examination to determine the nature and etiology of his respiratory disability (characterized as emphysema).  The claims file must be provided to the examiner(s) for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) should identify all respiratory disabilities experienced by the Veteran.  The examiner(s) also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any respiratory disability, if diagnosed, is related to active service.  The examiner(s) should opine further whether it is at least as likely as not (i.e., a 50 percent or greater probability) that asbestosis, if diagnosed, is related to active service or any incident of such service, to include the Veteran's claimed in-service exposure to asbestos and/or lead paint fumes.  A complete rationale must be provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for a respiratory disability (characterized as emphysema).  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



(CONTINUED ON THE NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


